Opinion by
Mollison, J.
At the trial, it was stipulated that the component material of chief value of the date stamps was not india rubber; that items Medat 1000, 1010, and 1020 were composed in chief value of steel, not plated with platinum, gold, or silver, nor colored with gold lacquer; and that item Trodat 1220 was composed in chief value of polystyrol, which is similar to cellulose acetate in material, quality, texture, or use. In accordance with the stipulated facts, items Medat 1000, 1010, and 1020 were held dutiable at 22)4 percent under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), for articles or wares, composed wholly or in chief value of steel, not plated with platinum, gold, or silver. By virtue of the similitude clause of paragraph 1559, item Trodat 1220 was held dutiable at 20 percent under the provision in paragraph 31 (a) (2), as modified, supra, for articles, the component material of chief value of which is cellulose acetate.